United States Court of Appeals,

                                        Eleventh Circuit.

                                          No. 97-6418.

                       UNITED STATES of America, Plaintiff-Appellee,

                                                v.

                     Anthony James RICHARDSON, Defendant-Appellant.

                                         Feb. 11, 1999.

Appeal from the United States District Court for the Southern District of Alabama. (No. 96-00224-
001), Charles R. Butler, Jr., Judge.

Before DUBINA and BARKETT, Circuit Judges, and JONES*, Senior Circuit Judge.

       DUBINA, Circuit Judge:

       Appellant, Anthony James Richardson ("Richardson"), appeals his sentence imposed by the

district court under the Armed Career Criminal Act of 1984 ("ACCA"), 18 U.S.C. § 924(e) (1984),

for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g). For the reasons

stated below, we vacate his sentence and remand for resentencing.

                                   I. BACKGROUND FACTS

       Richardson possessed a firearm as a felon on December 31, 1995 ("the § 922(g) violation").

He pleaded guilty in January 1997 and was sentenced in April 1997. The presentence investigation

report ("PSI") stated that Richardson qualified for an enhanced penalty under the ACCA as an armed

career criminal because he had "three prior violent felony convictions committed on different

occasions from one another (WW 28, 29, & 33)." (PSI ¶ 20). The citation to ¶ 28 refers to one

burglary conviction from Washington County, Alabama. The citation to ¶ 29 refers to Richardson's


   *
    Honorable Nathaniel R. Jones, Senior U.S. Circuit Judge for the Sixth Circuit, sitting by
designation.
conviction on two counts of burglary from Clark County ("the Clarke County burglaries"), for which

the PSI shows one arrest date and joint adjudication but no facts as to the underlying conduct. The

citation to ¶ 33 refers to a drug conviction, for which Richardson was arrested on March 9, 1996,

and convicted on October 21, 1996.

       It is uncontroverted that the arrest and conviction for the drug offense in 1996 occurred after

commission of the § 922(g) offense in 1995, but before judgment and sentencing for the § 922(g)

offense in 1997. In response to a sentencing objection, the probation officer again relied on the drug

offense and again counted the Clarke County burglaries as only one conviction: "Richardson has

three prior ... convictions committed on different occasions from one another. These convictions

are burglary, third degree, Washington County, Alabama; burglary, third degree, Clarke County,

Alabama; and unlawful distribution of a controlled substance, Washington County, Alabama." (PSI

Addendum at 1). The district court adopted the findings contained in the PSI.

       Richardson argues on appeal that the district court erroneously relied on his drug conviction

in sentencing him as an armed career criminal because it occurred after his violation of § 922(g).

Richardson concedes that the appropriate standard of review on appeal is plain error because he

failed to raise this argument in the district court. The government admits that the 1996 drug offense

does not qualify as a "previous conviction" under the ACCA; however, the government argues that

the district court did not specify the convictions on which it relied and that the record clearly shows

three previous burglary convictions prior to December 31, 1995. Richardson replies that the district

court properly did not assume that the Clarke County burglaries were separate offenses because the

record contained insufficient evidence about the underlying conduct.

                                              II. ISSUE

       Whether the district court committed plain error in relying on a 1996 drug conviction to
enhance Richardson's sentence for a 1995 violation of 18 U.S.C. § 922(g).

                                    III. STANDARD OF REVIEW

        A sentencing issue not raised in the district court is reviewed for plain error, or error that

is clear or obvious and affects substantial rights. See United States v. Chisholm, 73 F.3d 304, 307

(11th Cir.1996).

                                          IV. DISCUSSION

        The issue presented in this appeal is one of first impression in this circuit. All of the circuits

to consider the issue have held, however, that "previous convictions" means convictions obtained

prior to the violation of § 922(g). United States v. Hobbs, 136 F.3d 384, 387-388 n. 3 (4th

Cir.1998), cert. denied, --- U.S. ----, 118 S.Ct. 2358, 141 L.Ed.2d 727 (1998); United States v.

Jefferson, 88 F.3d 240, 243 (3rd Cir.1996); United States v. Talley, 16 F.3d 972, 977 (8th Cir.1994);

and United States v. Garner, 32 F.3d 1305, 1312 (8th Cir.1994). We agree with the reasoning of

our sister circuits and hold that a conviction is "previous" to a § 922(g) offense only if the conviction

occurred before the violation of § 922(g), not simply prior to conviction or sentencing for that

violation. Indeed, we agree with the Eighth Circuit that this interpretation of "previous convictions"

is "the only reasonable interpretation of the plain words of § 924(e)." Talley, 16 F.3d at 977.

        In the present case, the findings in the PSI, which the district court adopted, show reliance

on the 1996 drug conviction as a predicate offense under the ACCA. The 1996 drug conviction was

not previous to Richardson's violation of § 922(g) in 1995. It was only previous to his § 922(g)

conviction and sentencing in 1997. Accordingly, since the drug conviction occurred after Richard's

violation of § 922(g), the district court erred in relying on that conviction to enhance his sentence.

This error affected Richardson's substantial rights because his sentencing range was 180-188 months

under the ACCA, much greater than the unenhanced range of 70 to 87 months. See U.S.S.G. Ch.5,
Pt.A, sentencing table (offense level 21, criminal-history category V); (see PSI WW 14-23, 34);

see also Chisholm, 73 F.3d at 307 (to constitute "plain error," a newly raised error must affect

substantial rights).

        Because we conclude that the district court's reliance on the drug conviction was plain error,

the only possible basis for application of the ACCA is a determination that the Clarke County

burglaries were two separate criminal episodes. The record is insufficient for us to make this

determination. This court has interpreted the ACCA to require that the three predicate convictions

arise out of a "separate and distinct "criminal episode.' " United States v. Pope, 132 F.3d 684, 689

(11th Cir.1998). See United States v. Greene, 810 F.2d 999, 1000 (11th Cir.1986). The PSI

provides only that Richardson was arrested for the two burglaries on the same day, February 8, 1990,

that they were adjudicated jointly, and the state court assigned two case numbers. On remand, the

district court is not precluded from soliciting facts about the Clarke County burglaries to determine

whether they are separate convictions for the purpose of applying the ACCA.

        For the foregoing reasons, we vacate Richardson's sentence and remand this case for further

proceedings consistent with this opinion.

        VACATED and REMANDED.